920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Charles WARD, Plaintiff-Appellant,v.Harriet HARRIS, Bill Liebold, Robert Ianni, and others yetunknown in their personal and official capacity,Defendants-Appellees.
No. 90-1605.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Michael Charles Ward, a pro se Michigan prisoner, appeals the district court's judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory and injunctive relief, Ward sued several Michigan state officials, alleging that they violated his due process and equal protection rights when they commenced extradition proceedings against him.  The district court granted summary judgment for the defendants.  Ward filed a timely appeal.  He has also filed several motions requesting various miscellaneous relief including the appointment of counsel.


3
Upon review, we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


4
Accordingly, we deny all pending motions and affirm the judgment for the reasons set forth in the district court's opinion filed on May 11, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.